WOODS, Circuit Judge.
This action is for damages caused by the death of J. D. Ross, an employé who was killed in defendant’s coal mine. There were two main ways into the mine, the drift mouth and the entrance at the tipple. These intersected at a point about 800 feet from the drift mouth and about 300 feet from the tipple entrance. From the tipple to a point about 800 feet inside, the main entry was *370double-tracked, the track on the right going into the mine being used for empty cars and that on the left for loaded cars. The cars were moved by an electric motor within the mine, and by a chain hoist or “creeper” from the foot of the incline to the tipple. In the movement •of these loaded cars from within it was necessary to uncouple the electric motor from the cars at a point about 300 'feet from the tipple. The motor then crossed over a switch to the track for empty cars, ran back into the mine to the point where the empty and loaded car tracks joined, then forward on the loaded car track, coupled to the cars from die rear, and pushed them forward to the foot of the incline, where they were connected to the creeper, which carried them to the tipple. After being unloaded the cars then drifted back into the mine on the track for unloaded cars.
Ross, a mine engineer, together with two helpers, Herrold and Murray> entered the drift mouth and walked in as far as the intersection of the two entries. Upon reaching the intersection, which was only a few feet from the cross-over which the motor took to change from the front to the rear of the cars, he found the motor was then making the change so as to run down and get behind the loaded cars and push them to the creeper. Ross started to follow the motor then backing down the track which was used for empty cars, "when the motorman told him not to follow but to wait until a train of empties came by going into the mine. Murray asked the motorman whether the empties were to be pulled or pushed into the mine, and the motorman replied that they were to be pushed in. Ross, Herrold, and Murray stopped and stepped back on the track for loaded cars and stood there waiting for the empty cars to pass. The reason for not going in on the motor pushing cars into the mine seems to have been that it was dangerous to do so, while it was comparatively safe to go in on a motor pulling the cars. While a train of empties was passing them, making a loud rumbling noise, the train of loaded cars, to which the motor had in the meantime coupled in the rear, struck and injured Herrold and ran over and killed Ross. The train of loaded cars had no light on the front end, the motor with a light being at the rear. The nearest light to the scene of the accident was a 32 candle-power electric lamp attached to a post about 30 feet away. Each of the men had a cap with a carbide light used by mining engineers.
The court below entered judgment upon a verdict found in favor of the plaintiff for $5,083 and costs. The charge of negligence, the basis of the verdict, was the failure of defendant to have a light on the front of the train of cars, the allegation being that the light on the car would have warned Ross and his companions of its approach.
Among other precautions for the safety of miners, the Virginia statute, under penalty for disobedience, requires the following:
“On all haulways where hauling is done by machinery of any kind, the mine foreman shall provide a proper system of signals and for the carrying of a conspicuous light on the front, and a light or flag on the rear, of every trip or train of cars when'in motion, provided that this shall not apply to trips being hauled by gathering motors or mule teams when operating on other than main headings, and when hoisting or lowering men occur before daylight in the morning or at evenings after darkness.” Virginia Mining Act,§ 13 (Pollard’s Supplement 1916, p. 298).
*371[1] The accident did not occur while cars were being hauled, by gathering motors or mule teams at a place other than a main heading, and therefore the defendant’s contention that there was no duty to provide a light on the front of the moving cars is without merit. No place in a mine would fall more clearly within the letter of the statute and the protection it was designed to afford than that where the accident occurred. Without artificial light, the place was absolutely dark and there was much movement of cars.
[2,3] Under the circumstances stated, evidently the breach of the imperative statutory duty to give warning of the approach of the cars by a light in front was such a probable, proximate cause of the accident as to afford suiEcient support for the judgment, unless there was such assumption of risk or contributory negligence by Ross as to defeat the action. Minneapolis, etc., R. Co. v. Gotschall, 244 U. S. 66, 37 Sup. Ct. 598, 61 L. Ed. 995 (May 21, 1917). Any one of a class for whose special benefit a penal statute is enacted has a right of action for injuries resulting to him from its violation. Texas, etc., R. Co. v. Rigsby, 241 U. S. 33, 36 Sup. Ct. 482, 60 L. Ed. 874.
[4] There is no doubt that Ross knew that the defendant’s method of work was to push the loaded cars to the tipple without a light in front; and the court was requested, but refused, to charge that if lie had that knowledge he assumed all risk incident to the absence of the light. Thus arises the'question whether an employe assumes the risk of known violation by the employer of a penal statute requiring a specific appliance deemed by the Legislature necessary for the safety of employés. Our conviction, supported by the great and growing current of authority, is clear that he does not, though the decisions are in hopeless conflict on the subject. The arguments in favor of the opposing views are stated by Judge Taft in Narramore v. Cleveland, etc., R. Co., 96 Fed. 298, 37 C. C. A. 499, 48 L. R. A. 68, and by Judge Garland in Denver, etc., R. Co. v. Norgate, 141 Fed. 247, 72 C. C. A. 365, 6 L. R. A. (N. S.) 981, 5 Ann. Cas. 448. Neither the Supreme Court of the United States nor the Supreme Court of Appeals of Virginia have directly passed on the question. The cases are collated in 5 Labatt on Master and Servant, 5061, 6 L. R. A. (N. S.) 981, 26 Cyc. 1181, and annotations of 1914-1917, and other text-books and annotated cases.
Assumption of the risk of a business inherently dangerous, but conducted with due care, is a doctrine evidently fair and just. But the doctrine of assumption of risk by the servant of the continued negligence of the master, because such negligence was known to the servant, is a hard one and all statutes looking to relief from it should be liberally construed against it. Penal statutes requiring safeguards for laborers rest on the care of the slate for the employé for the sake of himself, of the persons dependent on him, and of the community. The primary and insistent necessity for their enactment is that men will work in mines and other dangerous places at the constant risk of death or injury whether such precautions are taken for their safety or not. The Legislature assumed that men will work in the mines without the protection of the required lights; otherwise the enactment would not *372have been necessary. In this case it is probable there was not a man less in the mine because of defendant’s failure to provide the safeguard of a light on the front of moving cars. Hence the precautions which the Legislature regards obviously necessary to safety it places out of the domain of waiver by the employé or of contract, either express or implied, between the parties, and requires such precautions as a matter of public policy, under the sanction of penalties inflicted for failure to provide them.
The proposition that the violation by the master of a penal statute intended for the protection of the servant as a matter of public policy is nothing more than ordinary negligence, and stands on the same legal footing as common-law negligence, seems to us obviously and fundamentally unsound.
Assumption of risk arises either out of the contract of employment, as an incident of it, or out of ^ the status or relation voluntarily assumed and continued by the employé towards the instrumentalities of the employer. In the one view the statute, with its requirements and penalties, attaches to the contract as a part of it; and in the other view it becomes an element of the 'status or relation. Assumption of risk is an affirmative defense. Baltimore, etc., R. Co. v. Taylor, 186 Fed. 828, 109 C. C. A. 172. In this case its two elements would be violation of a penal statute by the employer, and waiver or acceptance of the violation without objection by the employé. Hence, to make out its defense of assumption of risk the defendant must assert, as one of its elements, its own violation of a penal statute. No one can assert an affirmative claim of any kind when one of its essential elements is his own violation of a criminal statute.
From this the conclusion follows that it would-have been tautological for the statute to abolish in express language the defense of assumption of risk as to the absence of lights, since in making their absence criminal it did that and more. The doctrine has been applied to usury statutes and many others. A penal statute against usury makes waiver of its provisions ineffectual, without any express enactment that it should be so. We conclude that the District Judge was right in refusing to instruct the jury that the deceased assumed the risk of defendant’s violation of a. penal statute requiring lights on the approaching car.
[5-7] Error is next assigned in the refusal to instruct the jury that Ross was guilty of contributory negligence and could not recover. Assumption of risk and contributory negligence stand in a different legal relation to the violation of a penal statute.. Assumption of risk imports no delict on the part of an employé, and hence-it may well be held inapplicable when an employé is injured in consequence of the violation by his employer of a penal statute. Contributory negligence, on the contrary, is a delict or neglect of duty by the employé, and hence he cannot recover for the delict of the employer, even in violation of a statute, if his own delict has contributed to his injury as a proximate cause.
The first alleged act of negligence attributed to the deceased was going into the mine through the drift mouth when he should have entered *373through a manway provided for all employés. Section 8, Virginia Mining Statute; enacts under penalty that “no person shall travel on foot to and from his work upon any slope, engine plane or motor road when other good roads are provided for that purpose.” If Ross entered the mine in violation of this statute, there would be ground to say that he was guilty of contributory negligence per se. Southern R. Co. v. Rice, 115 Va. 235, 78 S. E. 592. More accurately, there could be no recovery, because Ross would have lost his life in consequence of his own violation of a criminal statute. But the court could not say as a matter of law that another “good road” was provided, for there was evidence for the jury tending to show that the roof of the manway was not safe. Besides, Ross did not go into the drift mouth with the intention of traveling on foot. The evidence tended to prove a custom for the engineers to go where Ross was and ride in on the cars, and that therefore Ross was not in the position of a person who traveled on foot. In addition it was for the jury to say whether this method of entering by riding on the cars was so near the tipple and practiced so obviously and constantly as to warrant the inference that it was authorized and sanctioned by the defendant. If it was, then neither the above-cited statute nor the defendant’s rule against riding on cars without authority would apply.
[8] The five and a half foot space between the tracks was sufficient for Ross and his party to stand between the tracks in safety. But the empty cars were passing rapidly on the-other track, and it was a natural impulse, even of a prudent man, to stand away from them. If the defendant had warned Ross of the approach of the cars by a light on the front car, as it was its statutory duty to do, the argument that he was guilty of contributory negligence as a conclusion of law, in being on the track, would be very strong. But to hold that without such warning it is contributory negligence per se to stand on a track in the narrow spaces of a coal mine because there is another place to stand would be to exact as a matter of law perfection of care. Even on surface roads, the question is usually one for the jury whether an employe is guilty of contributory negligence in standing or walking on a railroad track. Erie R. Co. v. Purucker, 244 U. S. 320, 37 Sup. Ct. 629, 61 L. Ed. 1166 (June 4, 1917). There was no error in refusing to direct a verdict for the defendant.
[9-12] The following requested instruction was refused:
“The court instructs the jury that when deceased, Ross, took a position on the loaded track to wait for the passing of the cars on the empty tracks (whether the taking of such position was negligent or not), it was the duty of the deceased to look and listen for the approach of cars on the loaded track on which he was standing; and if he failed to so look and listen, and by either looking or listening he could have discovered the approach of the cars on the loaded track in time to have gotten out of the way and prevented said accident, then he was guilty of such negligence as bars any recovery in this case, and the jury shall find for the defendant.”
The duty to look and listen, as we held in Dernberger v. Baltimore, etc., R. R. Co., 243 Fed. 21, C. C. A.- (May, 1917), is not absolute, but depends on circumstances. Effort to listen was in this case useless, because the noise of the empty cars made it impossible to hear *374and'distinguish the. sound of the loaded cars. If it be assumed as a matter of law that the circumstances in which Ross was did impose on him the duty to look, and that in this case the request was a correct proposition of law, which might well have been given to the jury, careful consideration leads us to the conclusion that giving it would not have affected the result. The presumption is that Ross did look and failed to see the cars. Texas, etc., R. Co. v. Gentry, 163 U. S. 358, 16 Sup. Ct. 1104, 41 L. Ed. 186; Baltimore, etc., R. Co. v. Landrigan, 191 U. S. 461, 24 Sup. Ct. 137, 48 R. Ed. 262. The burden was on the defendant to overcome this presumption by affirmative proof. Central, etc., R. Co. v. White, 238 U. S. 507, 35 Sup. Ct. 865, 59 L. Ed. 1433, Ann. Cas. 1916B, 252. Such affirmative proof, may be furnished by circumstances as well as by direct evidence. The circumstances relied on here to rebut the presumption were the light on the motor behind the approaching cars, the carbide lights on the caps of tire three men, and the electric light on a pole near by. It is argued that the jury might well have concluded that these lights were sufficient to enable Ross to see the approaching cars if he looked. The evidence as to the power of the electric light and the carbide light, and as to the location of the’ stationary electric light, and the light on the motor, standing alone, would leave any fair mind in serious doubt whether the presumption that Ross had looked was overcome, and whether in the darkness of a mine he could have seen the moving cars in time to escape. The direct evidence could hardly fail to solve the doubt in favor of the conclusion that he could not have seen the cars. Herrold and Murray were the only persons on the ground. Herrold testified positively, and his testimony is not disputed, that he did look down the loaded track and did not see the cars. Murray’s testimony was negative to the effect that he did not look at all. Hence we conclude that the evidence that Ross could have seen the cars if he had looked is too slight to warrant the jury in finding, contrary to the presumption, that he did not look or that he could have seen the cars in time. i
Our conviction that this alleged error in the charge was not material is strengthened by the fact that the District Judge gave the following comprehensive instruction on the subject of contributory negligence:
“The court instructs the jury that the defendant was not the insurer of the safety of J. D. Ross, but that it was the duty of J. D. Ross to exercise reasonable care for his own safety; and if you believe from the evidence that he failed in any way to exercise such reasonable care for his own .safety, and that his failure to exercise care for his own safety contributed proximately to the happening of the accident which caused his death, you will find for the defendant.”
[13] There was technical error in the exclusion of Murray’s statement that if he had looked he could have seen the cars. But this was a mere opinion, which could have had little, if any, weight in the minds of the jury in face of Herrold’s positive statement that he did look and did not see them.
[14] All the material evidence alleged to have been erroneously excluded was afterwards admitted, except the opinion of Murray above referred to, and that of the mine inspector that the statute requiring *375a light on the moving cars did not apply to this place in the mine. The claim was for actual damages only, and erroneous construction of the statute by the mine inspector, even if communicated to the defendant, would have availed nothing. The testimony alleged to have been improperly admitted was obviously either incompetent or not material.
On consideration of the whole case, we can find no error which we think could possibly have affected the result.
Affirmed.